DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Masters on 02/22/2021.
The application has been amended as follows: 
Claim 1 (currently amended): A multiple-use sensor assembly for body fluids, the sensor assembly comprising: 
a measurement chamber extending in an axial direction from an inlet to an outlet, the measurement chamber having a transverse cross-section with side walls defining a chamber width in a horizontal direction, and with top and bottom walls defining a chamber height in a vertical direction, each of the side walls, top wall and bottom wall having a respective wall wettability for aqueous solutions; 
a first sensor configured to measure a first parameter of body fluids, the first sensor having a first sensor surface exposed to the inside of the measurement chamber at a first axial position, the first sensor surface having a first wettability for aqueous solutions; and 
configured to measure a second parameter of body fluids, the second sensor having a second sensor surface exposed to the inside of the measurement chamber at a second axial position upstream or downstream from the first axial position, the second sensor surface having a second wettability for aqueous solutions higher than the first wettability; 
wherein at the second axial position the chamber width exceeds the width of the second sensor surface, and wherein the measurement chamber at the second axial position has a widening in a horizontal direction as compared to the first axial position.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Gerätebau (DE20202056), teaches sensor assembly for body fluids (referred to as a microchip for determining the substance concentration of liquid components in [0005]) the sensor assembly comprising: a measurement chamber (referred to as transport channel 3 in [0023] in Figure 1) with a first sensor (referred to as temperature sensor 1 in [0023]) adapted to measure a first parameter of body fluids, the first sensor surface having a first wettability for aqueous solutions and a second sensor (a glucose sensor disposed in the measuring position 6, see [0024] and Figure 1) adapted to measure a second parameter of body fluids, the second sensor surface having a second wettability (see Figure 1 
Gerätebau suggests different wettability’s for each sensor by indicating that the temperature sensor and the glucose has different surface properties i.e. screen printed resistance vs biosensor).
However, Gerätebau neither teaches nor fairly suggests that the second sensor surface has a second wettability for aqueous solutions that is higher than the first wettability (as required by claim 1).
Therefore, claim 1 is allowed because it is novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.
The feature of “providing a second sensor surface having a second wettability for aqueous solutions that is higher than the first wettability” in combination with the configurations of other claimed structural limitations would provide reliable and consistent filling, emptying/purging and re-filling performance. Such feature as claimed is not currently taught in the prior and therefore as such is an improvement thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER WECKER/Primary Examiner, Art Unit 1797